DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 and 4/10/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li CN 1734305 A .
(see at least Fig 9-11, [0032]-[0034]) a lens module ([0009], camera lens), comprising a carrier (11), a framework (2, 3), and an optical lens ([0010], lens), wherein: the carrier has an inner surface (13a-13c), the inner surface includes a contact surface (13a-13c), and a guiding recess is formed across the inner surface; the framework contacts the contact surface and is configured with a guiding lever (21), and the guiding lever is disposed in the guiding recess (Fig 10 shows the sliding portion and the moving portion of the snap ring are a guide  portion 13a corresponding to the channel 13 of the ring seat 11 slid into the  channel 13); the optical lens is disposed on the framework and has an optical axis ([0034], lens with respect to axial displacement); when the guiding lever is moved in the guiding recess, the framework is rotated on the carrier about the optical axis, and the framework and the optical lens are moved on the carrier along the optical axis (moving the actuator 22 to rotate ring 2, as shown in Fig 10, the actuating portion  22 is slid to the second groove portion 13c of the channel 13. Fig 9 and Fig 10 demonstrates the movement within each position of channel 13 and seen within portion 13b and 13c).
Regarding claim 2, Li discloses wherein the lens module further comprises at least one resilient sheet (4), the at least one resilient sheet is disposed on the carrier and is configured for contacting the framework (42).
Regarding claim 3, Li discloses wherein each of the at least one resilient comprises a free end (42) and a fixed end (43), the fixed end is disposed on the carrier, and the free end is disposed against the framework (Fig 11 shows member 4 is compressed against the surface of body 20). 
(Fig 11, each component within 11), the inner surface is connected between the first side surface and the second side surface (Fig 11, each component within 11), and the guiding recess extends obliquely between the first side surface and the second side surface (Fig 10 shows the space between 13a and 13b is not an oblique direction and in a slantwise direction and form a convex shaped channel between each position).
	Regarding claim 5, Li discloses wherein the guiding lever (22) extends toward a first direction away from the optical axis (Fig 11, actuator 22).
	Regarding claim 6, Li discloses wherein the framework further is configured with an adjustment lever (21), the adjustment lever extends toward a second direction away from the optical axis, and the second direction is different from the first direction (Fig 8 shows rod 21 extend away in a direction different from 22).
	Regarding claim 7, Li discloses wherein the carrier further has an outer surface (13b), the outer surface is located at a side of the inner surface away from the optical axis (13b), and the carrier further has an adjustment opening (13b), the adjustment opening passes through the inner surface and the outer surface (13b), and the adjustment lever is disposed in the adjustment opening (Fig 8 shows each lever within each opening of 13).
	Regarding claim 8, Li discloses wherein the carrier further has an outer surface (13b), the outer surface is located at a side of the inner surface away from the optical axis (13b), and the guiding recess concaves from the inner surface toward the outer surface (13b).
(13b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Li CN 1734305 A in view of Xu CN 208537888 U.
Regarding claim 10, Li discloses the invention as described in claim 1 but does not teach wherein the carrier further comprises a bottom base and a top cover, the top cover is disposed on the bottom base, the inner surface comprises an internal surface of the bottom base and an internal surface of the top cover, the contact surface is a portion of the internal surface of the bottom base and the guiding recess is formed in the bottom base, the framework and the optical lens are disposed between the bottom base and the top cover. However, in a similar field, Xu teaches (see at least [0018] to [0036], Fig 1 to Fig 5) wherein the carrier further comprises a bottom base (112) and a top cover (114), the top cover is disposed on the bottom base (Fig 2), the inner surface comprises an internal surface of the bottom base (112a) and an internal surface of the top cover (122), the contact surface is a portion of the internal surface of the bottom base and the guiding recess (116) is formed in the bottom base, the framework and the optical lens are disposed between the bottom base and the top cover (Fig 3 shows the framework that houses the lens within lens modules 120). It would have been obvious to one of ordinary skill in the art to provide the optical device of Li with the components of Xu to increase the stability within an adjustment device (Xu, [0036]).
Regarding claim 12, Li discloses a carrier (11), a framework (2, 3), and an optical lens ([0010], lens), wherein: the carrier has an inner surface (13a-13c), the inner surface includes a contact surface (13a-13c), and a guiding recess is formed across the inner surface; the framework contacts the contact surface and is configured with a guiding lever (21), and the guiding lever is disposed in the guiding recess (Fig 10 shows the sliding portion and the moving portion of the snap ring are a guide  portion 13a corresponding to the channel 13 of the ring seat 11 slid into the  channel 13); the optical lens is disposed on the framework and has an optical axis ([0034], lens with respect to axial displacement); when the guiding lever is moved in the guiding recess, the framework is rotated on the carrier about the optical axis, and the framework and the optical lens are moved on the carrier along the optical axis (moving the actuator 22 to rotate ring 2, as shown in Fig 10, the actuating portion  22 is slid to the second groove portion 13c of the channel 13. Fig 9 and Fig 10 demonstrates the movement within each position of channel 13 and seen within portion 13b and 13c) but does not teach a projection apparatus, comprising an illumination system, a light valve, and a projection lens, the illumination system providing an illumination beam, the light valve disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam, the projection lens disposed on a transmission path of the image beam, the illumination system comprising a light source device, a lens module, and a wavelength-converting device, wherein: the light source device provides an excitation beam; the lens module is disposed on a transmission path of the excitation beam, the wavelength-converting device is disposed on the transmission path of the excitation beam to convert the excitation beam passing through the optical lens into a converted beam, and the illumination beam comprises the excitation beam and the converted beam. However, Xu teaches a projection apparatus, comprising an illumination system (210), a light valve (222), and a projection lens (224), the illumination system providing an illumination beam, the light valve disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam, the projection lens disposed on a transmission path of the image beam, the illumination system comprising a light source device, a lens module (120), and a wavelength-converting device (214), wherein: the light source device provides an excitation beam ([0024], LED, 212); the lens module is disposed on a transmission path of the excitation beam (Fig 1), the wavelength-converting device is disposed on the transmission path of the excitation beam to convert the excitation beam passing through the optical lens into a converted beam (Fig 1, [0025]), and the illumination beam comprises the excitation beam and the converted beam (Fig 1, [0026]). It would have been obvious to one of ordinary skill in the art to (Xu, [0034]).
Regarding claim 13, Li discloses wherein the lens module further comprises at least one resilient sheet (4), the at least one resilient sheet is disposed on the carrier and is configured for contacting the framework (42).
Regarding claim 14, Li discloses wherein each of the at least one resilient comprises a free end (42) and a fixed end (43), the fixed end is disposed on the carrier, and the free end is disposed against the framework (Fig 11 shows member 4 is compressed against the surface of body 20). 
Regarding claim 15, Li discloses wherein the carrier further has a first side surface and a second side surface arranged along the optical axis (Fig 11, each component within 11), the inner surface is connected between the first side surface and the second side surface (Fig 11, each component within 11), and the guiding recess extends obliquely between the first side surface and the second side surface (Fig 10 shows the space between 13a and 13b is not an oblique direction and in a slantwise direction and form a convex shaped channel between each position).
Regarding claim 16, Li discloses wherein the guiding lever (22) extends toward a first direction away from the optical axis (Fig 11, actuator 22).
Regarding claim 17, Li discloses wherein the framework further is configured with an adjustment lever (21), the adjustment lever extends toward a second direction away from the optical axis, and the second direction is different from the first direction (Fig 8 shows rod 21 extend away in a direction different from 22).

(13b), the outer surface is located at a side of the inner surface away from the optical axis (13b), and the carrier further has an adjustment opening (13b), the adjustment opening passes through the inner surface and the outer surface (13b), and the adjustment lever is disposed in the adjustment opening (Fig 8 shows each lever within each opening of 13).
Regarding claim 19, Li discloses wherein the carrier further has an outer surface (13b), the outer surface is located at a side of the inner surface away from the optical axis (13b), and the guiding recess concaves from the inner surface toward the outer surface (13b).
Regarding claim 20, Li discloses wherein the guiding recess is a through hole penetrating the inner surface and the outer surface (13b). 
Regarding claim 21, Li discloses the invention as described in claim 12 but does not teach wherein the carrier further comprises a bottom base and a top cover, the top cover is disposed on the bottom base, the inner surface comprises an internal surface of the bottom base and an internal surface of the top cover, the contact surface is a portion of the internal surface of the bottom base and the guiding recess is formed in the bottom base, the framework and the optical lens are disposed between the bottom base and the top cover. However, in a similar field, Xu teaches (see at least [0018] to [0036], Fig 1 to Fig 5) wherein the carrier further comprises a bottom base (112) and a top cover (114), the top cover is disposed on the bottom base (Fig 2), the inner surface comprises an internal surface of the bottom base (112a) and an internal surface of the top cover (122), the contact surface is a portion of the internal surface of the bottom (116) is formed in the bottom base, the framework and the optical lens are disposed between the bottom base and the top cover (Fig 3 shows the framework that houses the lens within lens modules 120). It would have been obvious to one of ordinary skill in the art to provide the optical device of Li with the components of Xu to increase the stability within an adjustment device (Xu, [0036]).

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 11, the prior art of Li taken either singly or in combination with any other prior art fails to suggest such a lens module comprising: “wherein the guiding recess comprises a first end, a second end, and a connecting section, the connecting section obliquely connects the first end and the second end, and a distance between a projection point of the first end on the optical axis and a projection point of the second end on the optical axis is 0.6 mm to 0.7 mm”.
Specifically, with respect to dependent claim 22, the prior art of Li taken either singly or in combination with any other prior art fails to suggest such a projection apparatus comprising: “wherein the guiding recess has a first end, a second end, and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Velde et al. US 2005/0185152, Tanabe et al. US 2002/0067552, Shinohara US 2012/0154926, and Chen US 2010/020206 are projection apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872